Citation Nr: 1813157	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-39 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to January 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This case was originally before the Board in July 2017, when the Veteran's claim was remanded for further development.  A December 2017 supplemental statement of the case was issued and the case is once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Sleep apnea was not shown in service.  The competent and credible evidence fails to establish an etiological relationship between the Veteran's sleep apnea and his active service. 


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has referenced no such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and VA examination report. 

With respect to his service connection claim, the Veteran was afforded a VA examination and medical opinion in August 2017.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion adequately addresses all of the Veteran's contentions and is adequate, as it is predicated on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided sufficient rationale for the opinion stated, relying on and citing to the records reviewed. 

The Board also notes that following the issuance of the December 2017 supplemental statement of the case (SSOC) additional VA vocational rehabilitation records were associated with the claims file.  An additional SSOC was not issued with respect to the claim on appeal, nor is there any indication that the Veteran waived RO consideration of this evidence.  However, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  See 38 C.F.R. § 19.31 (2017).

Specifically, these additional records do not include evidence pertinent to the determination of whether service connection is warranted for the Veteran's sleep apnea.  As such, there is no prejudice in proceeding with consideration of this issue without affording the RO an opportunity to review the evidence in question.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was recently remanded in July 2017.  The Board finds there has been substantial compliance with the July 2017 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden / Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Finally, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran asserts that he has sleep apnea related to service.  

As an initial matter, the Board notes that the service treatment records reflect no complaints of, treatment for, or a diagnosis related to sleep apnea.  The Veteran has asserted on several occasions that he was treated for sleep problems in service, at Madigan Army Hospital, when he underwent surgery related to an unrelated medical problem.  These records have been reviewed and do not confirm a sleep disability in service.  A November 1987 separation examination did not note a diagnosis of sleep apnea.  In a report of medical history completed at the time the Veteran denied ever having, or currently experiencing, frequent trouble sleeping.

Next, and more importantly, post-service evidence does not reflect a diagnosis of sleep apnea until March 1995.  In fact, in a March 1988 VA examination report there is no mention of sleep apnea, despite a complete evaluation of the Veteran.  Such tends to negate a finding for service connection based on direct service incurrence.  The evidence clearly shows that the Veteran's sleep apnea did not develop until several years following separation from service. 

The Board has also considered the Veteran's statements regarding continuity of symptoms since service.  However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.309(a).  As the Veteran's sleep apnea is not listed under § 3.309(a), entitlement to service connection based on a theory of continuity of symptomatology is simply not applicable in the present case.

The Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints. 

An August 2017 VA examination was completed.  The VA examiner noted that the Veteran had been diagnosed with obstructive sleep apnea in 1995.  The VA examiner opined that the Veteran's sleep apnea is less likely as not due to his military service.  In providing the medical opinions the VA examiner noted that he had reviewed the Veteran's claims file and current peer reviewed medical literature.  The examiner noted that a review of the claims file did not show medical evidence that the Veteran had sleep apnea while in service.  He acknowledged that the Veteran had exhibited complaints of snoring while in service but reiterated that the Veteran had not been diagnosed with sleep apnea.  He stated that the Veteran is obese and obesity is the most common cause of sleep apnea.  Therefore, he concluded that the Veteran's obesity is more likely than not the etiology or cause of the Veteran's sleep apnea.  The VA examiner additionally noted that there is no medical evidence in the claims file that the Veteran's sleep apnea had its onset during the Veteran's active service or is otherwise casually related to his service.  He stated that the Veteran's sleep apnea was not diagnosed until 1995 which is about 7 years since leaving service.

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his sleep apnea.  Although the Board recognizes that the Veteran is competent to report difficulties sleeping and snoring, the evidence in this case clearly demonstrates that his sleep apnea developed several years following separation from service.  There is simply nothing in the record to support a finding that his sleep apnea began in or is otherwise in any way related to service.  In any event, the probative value of the Veteran's contentions is outweighed by the August 2017 VA opinion. 

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed sleep apnea is related to his period of active duty in any way.  The record establishes that, several years following separation, the Veteran was initially diagnosed with sleep apnea.  Moreover, the most probative medical evidence of record has demonstrated that the Veteran's sleep apnea is less likely than not related to service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and as such it must be denied.


ORDER

Service connection for sleep apnea is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


